DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second marker to indicate the next application position at a pre-determined distance from the current application position must be shown or the feature(s) canceled from the claim(s).  Examiner notes that Fig. 4 appears to show the current position at the next application position and not at a predetermined distance from the current application position.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 is rejected because the specification, as originally filed, fails to disclose the combined embodiment of issuing the signal indicative of the current application position after a pre-defined time period (e.g. after ablation complete) AND responsive to the device reaching the next application position.  Examiner notes that they appear to be distinct embodiments not combinable given that the marker changeover would occur when ablation is done and when the device gets to the next position (e.g. before ablation has started).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-5, 7-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because it is unclear if “an X-ray projection image” is one of the X-ray image frames previously set forth.  Claim 1 is also rejected because it is unclear if the current application position is the marked “previous application position” as now claimed.  As best understood, the current position is never displayed and the signal indicative of the current application position (e.g. when the device remains for longer than a pre-defined time period) is determined when ablation is complete (see Specification, Pages 12-14).  Examiner notes that once ablation is complete, that particular position may be considered to be the previous application position in its broadest reasonable interpretation since ablation is complete.  If Applicant considers the “current application position” to be different from the “previous application position”, then there appears to be a 35 U.S.C. 112(a) issue with respect to the limitation of the next application position being at a predetermined distance from the current application position.  Claims 11-12 and 15 appear to have similar issues.  Claim 4 is also rejected because it is unclear where the device is operating at “current application position”.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-2, 4, 9-13 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2013/0072787 to Wallace et al. “Wallace” in view of U.S. Publication No. 2014/0213873 to Wang and U.S. Publication No. 2010/0256558 to Olson et al. “Olson”.  
Note: Rejection below is based upon a best attempt to address the claimed subject matter in view of the 35 U.S.C. 112 rejections above.  
As for Claims 1, 10-12 and 15, Wallace discloses an apparatus and method for supporting medical device positioning in minimally invasive techniques (Paragraph [0002]) comprising: an input circuitry (e.g. processor 6 or 10 in Figs. 1 and 2 respectively and corresponding descriptions) configured to receive medical image data (e.g. x-ray image data; Paragraphs [0018], [0026] and [0095]) of a medical device within a lumen of a patient.  Wallace explains that the processor (e.g. input circuitry) also receives information indicative of a current application position of the medical device with respect to the object (Paragraph [0020]) such that an image may be displayed with the position of the tool superimposed thereon  (Paragraphs [0021]-[0023]).  While Wallace mentions examples of minimally invasive procedures including, for example, ablating the renal artery (Paragraph [0009]) Wallace does not expressly disclose other details about the procedure (e.g. navigating the catheter to various targets or next application positions spaced apart).  
Thus, Wallace does not expressly disclose nor depict where processor generates a displayed user interface configured to guide movement of the medical device to a sequence of application positions including a first marker and second marker positioned at predetermined distances as claimed.  
Wang teaches from within a similar field of endeavor with respect to minimally invasive catheter ablation procedures of the renal artery (Abstract; Paragraph [0002]) where “accepted methodologies for performing renal nerve ablation through catheter means” include 4-6 two Wang explains that the RF is applied through movement of the catheter distal to the aorta to proximal to the aorta with application of RF in spaced increments of 5 mm or more (e.g. safety margin; Paragraph [0010]).  
As for the markers, Olson teaches from within a similar field of endeavor with respect to apparatuses for supporting medical device positioning (Abstract; Fig. 1 and corresponding descriptions) including a visualization system that provides a user with real-time positioning information concerning the catheter tip (Paragraphs [0055] and [0058]).  Examiner notes that the real time positioning would identify a current position of the catheter’s tip when it remains in place for longer than a pre-defined time period in its broadest reasonable interpretation.  In addition the real time visualization would occur with sequential image frames.  Olson explains that apparatus includes a navigation system to collect position data from catheters and a visualization system that may include monitors for displaying a real time x-ray image for assisting a physician with catheter movement (Paragraphs [0062]-[0065]).  Olson teaches a user interface provides the ability to select or direct movement of the catheter, place lesion markers, waypoints, virtual sensors, or automated movement targets and lines (Paragraph [0122]).  Target points within the image may be used to identify lesion points for intended or completed therapy delivery, waypoints for semi-automated stepwise catheter movement, destination points for fully automated movement or as relative markers (Paragraphs [0125] and [0173]).  In one interpretation, the current position and the first waypoint may be the first and second markers as the catheter is sequentially moved.  Alternatively, the current position and the target 1610 in Fig. 28b are considered to be the a first marker indicating a previous application position and a second marker at a predetermined distance indicating a next application positioning in its Olson’s method steps.  
Accordingly, at the time of the invention, it would have been obvious to a person skilled in the art to have used Wallace’s system and technique according to accepted renal artery ablation methodologies as described by Wang as such a modification merely involves applying a known technique to improve similar devices in the same way and/or combining prior art techniques according to known methods to yield predictable results (MPEP 2143).  Furthermore, it would have been obvious to have modified the input circuitry and processor to accept and display incremental markers that are simultaneously displayed  (e.g. sequential, stepwise target/waypoints) and/or accept sequential lesion therapy points as described by Olson in order to visualize correct catheter positioning for the ablation procedure.  Such a modification would appear to enhance patient safety by ensuring proper ablation spacing and requires nothing more than combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

As for Claims 2 and 13, Examiner notes that in the modified system, the markers may be aligned/positioned relative to the anatomy.  Furthermore, while Fig. 28b depicts waypoints in a curved fashion, one skilled in the art would appreciate that the markers may be positioned in a line corresponding to the orientation of the medical device.  Accordingly, it would have been obvious to a person skilled in the art to have aligned and scaled the overlay and markers with either the catheter’s direction or the vessel segment’s direction in the modified system in order to visualize relative attributes (e.g. distances) of the anatomy and/or catheter with respect to 
As for Claim 4, Examiner notes that in the modified system, the catheter’s position signal is constantly updated in real time.  Thus, the system would receive a “second signal” in its broadest reasonable interpretation when the catheter is navigated in a sequential manner.  
With respect to Claim 5, Examiner notes that the first and second markers as described above are displayed.  
Regarding Claims 9 and the denervation catheter assembly of Claim 11, the modified catheter system as described above is considered to have an energizable denervation catheter assembly (e.g. RF ablation means) configured to denervate the object at various points in time according to well-known methodologies.    

Claims 2 and 13 are alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wallace, Wang and Olson as applied to claims 1 and 12 above, and further in view of U.S. Publication No. 2011/0137156 to Razzaque et al. “Razzaque”. 
As for Claims 2 and 13, Examiner notes that in the modified system, the markers may be aligned/positioned relative to the anatomy.  Furthermore, while Fig. 28b depicts waypoints in a curved fashion, one skilled in the art would appreciate that the markers may be positioned in a line corresponding to the orientation of the medical device.  Accordingly, it would have been obvious to a person skilled in the art to have aligned and scaled the overlay and markers with either the catheter’s direction or the vessel segment’s direction in the modified system in order to visualize relative attributes (e.g. distances) of the anatomy and/or catheter with respect to other surgical procedures (e.g. ablation).  Examiner notes that a step of realigning merely involves a duplication of aforementioned steps (MPEP 2144.04).  
Razzaque teaches from within a similar field of endeavor with respect to planning and navigating ablation procedures (Abstract) where virtual markers or rings are overlaid onto a medical image at regular intervals to provide the physician with visual cues of the needle tip to a target (Paragraphs [0135]-[0136]; Figs. 6, 24, 31 and corresponding descriptions).  
Accordingly, it would have been obvious to a person skilled in the art to have aligned and scaled the overlay and markers with either the catheter’s direction as described by Razzaque in order to visualize a projected trajectory of the medical device with respect to imaged anatomy.  Such modification would also appear to enhance patient safety by avoiding unwanted movement and requires nothing more than combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wallace, Wang, and Olson as applied to claim 1 above, and further in view of WO 2010/150145 to Florent.  
With respect to Claim 3, Wallace, Wang, and Olson disclose an apparatus for supporting a medical device positioning as described above.  However, the modified system does not expressly disclose a step of segmenting the medical device as claimed.  
Florent teaches from within a similar field of endeavor with respect to x-ray guided catheter procedures (Pages 1-2 and 5-6) where a computed ruler (e.g. marker) is overlaid on the medical image (Pages 5-6 also Figs. 1-3).  Florent explains that the computed ruler overlay helps the clinician estimate lengths within the body (Paragraph [0029]).  In addition, Florent explains that the catheter is segmented and modeled in a frame (Pages 5-6).  Examiner notes that any objects depicted in the x-ray image are considered to be displayed based on their “x-ray footprint” in its broadest reasonable interpretation.  
Wallace, Wang, and Olson to include a step of segmenting the catheter from the x-ray images as described by Florent in order to enhance the accuracy of the depicted location of the catheter within the anatomy.  Furthermore, such a modification merely involves combining conventional image processing techniques according to known methods in order to yield predictable results (MPEP 2143).  


Claim 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wallace, Wang and Olson as applied to claims 1 and 12 above, and further in view of U.S. Publication No. 2011/0141140 to Duhamel et al. “Duhamel” or WO 2010/150145 to Florent.  
With respect to Claim 7, Examiner notes that in the modified system, the target/waypoints would be positioned incrementally according to known ablation standards (e.g. every 5mm or more) defined by the user.  However, the art of record does not appear to also disclose a virtual gauge in order to help facilitate marker positioning.  
Duhamel teaches from within a similar field of endeavor with respect to computer aided surgical procedures where a graphical overlay and markers may be superimposed on medical images (e.g. x-ray images; Paragraphs [0006]-[0007]).  Duhamel explains that a graphical overlay can be, for example, an overlay grid (e.g. virtual gauge) having visible graphical indicators such as scales, rulers, segments, metrics or the like to assist the medical professional in determining proper location of localization markers which may be placed within the image in relation to the grid (Paragraph [0020]).  The localization markers identify reference locations for a surgical procedure “application” (Paragraphs [0020], [0039] and [0057]).  Duhamel makes it clear that 
Similarly, Florent teaches from within a similar field of endeavor with respect to x-ray guided catheter procedures (Pages 1-2 and 5-6) where a computed ruler (e.g. virtual gauge) is overlaid parallel to a displayed representation of a medical device within the body (Pages 4-6 also Figs. 1-3).  Examiner notes that the scale of the overlaid ruler would be adjusted depending on the size of the lesion in its broadest reasonable interpretation.  Alternatively, the particular scale of the ruler is considered to be an obvious design choice noting that the prior art’s ruler achieves the same function of the claimed ruler (e.g. measure relative distance/size).   
Accordingly, it would have been obvious to a person skilled in the art to have further modified the apparatus for device positioning as described by Wallace, Wang and Olson to allow a virtual gauge to also be overlaid on the image as described by Duhamel or Florent in order to enhance the accuracy of the marker spacing according to known ablation standards.  

As for Claim 8, Examiner notes that in the modified system, the markers may be aligned/positioned relative to the anatomy.  Furthermore, while Fig. 28b depicts waypoints in a curved fashion, one skilled in the art would appreciate that the markers may be positioned in a line corresponding to the orientation of the medical device.  Accordingly, it would have been obvious to a person skilled in the art to have aligned and scaled the overlay and markers with either the catheter’s direction or the vessel segment’s direction in the modified system in order .  

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-13 and 15 have been considered but are moot in view of the updated grounds of rejection necessitated by amendment.      
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Publication No. 2010/0305429 to Shachar et al. who discloses a catheter positioning system and method for navigating a catheter to various target points (Paragraphs [0099]-[0103]).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793